DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-8 are pending. Claim(s) 9-20 have been withdrawn. Claim(s) 5-6 have been canceled. Claim(s) 21-24 have been added. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn in light of amendments made to the clams.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-8, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2016/0250723) in view of Masahuru (JP 3204855)
As Per Claim 1,  Albrecht discloses a welding system in a welding fabrication environment [abstract], comprising: 
one or more welding power sources [Fig. 2, #212], each comprising a processing component   and a data store [Par. 75; “…As used herein, for example, a particular processor and memory may comprise a first “circuit” when executing a first set of one or more lines of code and may comprise a second “circuit” when executing a second set of one or more lines of code. As utilized herein, “and/or” means any one or more of the items in the list joined by “and/or”. As an example, “x and/or y” means any element of the three-element set {(x), (y), (x, y)}. In other words, “x and/or y” means “one or both of x and y”. As another example, “x, y, and/or z” means any element of the seven-element set {(x), (y), (z), (x, y), (x, z), (y, z), (x, y, z)}.….”; the examiner is interpreting the particular processor having memory as being a processing component and a data store];
 an input device [Fig. 3, #20] having a display [Fig. 3, #304] and a camera [Fig. 3, #302a & #302b; Par. 26; “…optics 302a and 302b for two cameras may be positioned approximately centered with the eyes of a wearer of the headwear 20 to capture stereoscopic images…”]; and 
a fabrication computing device, wherein the fabrication computing device is a computer having a processor [Fig. 2, #210; Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206…”; the examiner is interpreting the microcontroller, which as a processor, as being a computer], and wherein the fabrication computing device [Fig. 2, #210] is in communication with one or more welding power sources [Fig. 2, #212] and the input device  [Fig. 3, #20], and wherein the processor [Fig. 2, #210] of the fabrication computing device [Fig. 2, #210] is configured to execute computer-executable instructions [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216...” moreover Par. 15 & Par. 19; “…the equipment 12 and headwear 20 may communicate via a link 25. Such communications may enable the headwear 20 to control settings of the equipment 12 and/or the equipment 12 to provide information about its settings to the headwear 20….the communication interface 206 may receive data from the control circuitry 210 and packetize the data and convert the data to physical layer signals in accordance with protocols in use on the communication link 25….”] that configure the fabrication computing device to:
 receive an informational input from the input device [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216…”], the informational input is based at least in part on an image captured by the imaging device of the input device [Par. 33; “…The control circuitry 410 is operable to process data from the communication interface 406, the user interface driver 408, and the GPU 418, and to generate control and/or data signals to be output to the speaker driver circuitry 412, the GPU 418, and the communication interface 406…Signals from the GPU 418 may comprise, for example, information determined based on analysis of pixel data captured by images sensors 416…”; the reference clearly discloses that the controller is operable to receive/process information from a GPU, in which said GPU send information based on pixel data (i.e. image)]; and 
the informational input is indicative of one or more of a weld procedure, an operator identifier, a welding power source identifier, a part identifier, or an operation status [Par. 37; “…The processing of pixel data by the GPU 418 may comprise, for example, analyzing the pixel data to determine, in real-time…one or more of the following: name, size, part number, type of metal, or other characteristics of the workpiece 24…”]; and
 control operation of at least one welding power source of the one or more welding power sources based on the informational input received. [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to output data and/or control signals to the communication interface 206, to the user interface 208, to the power supply 212, to the wire feeder 214, and/or to the gas supply 216…”]
wherein the fabrication computing device [Fig. 2, #210] is further configured to enable the at least one welding power source [Fig. 2, #212] and communicate a configuration setting to the at least one welding power source [Fig. 2, #212] based on the informational input received [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216… The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to output data and/or control signals to the communication interface 206, to the user interface 208, to the power supply 212, to the wire feeder 214, and/or to the gas supply 216…”the reference clearly discloses that the computing device can receives/outputs data from the power supply], wherein the fabrication computing device [Fig. 2, #210] is further configured to receive a further informational input from the input device  [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216…” (refer to citation below)],
 wherein the further informational input specifies a weld joint identification [Par. 49; “…The process begins with block 652, in which one or more welds to be performed are determined by the headwear 20. The determination may be based on an identifier (e.g., a work order number, a part number, etc.) entered by a wearer of the headwear 20 via the user interface 208..”], 
Albrecht discloses all limitations of the invention except wherein the fabrication computing device is further configured to determine whether a user of the input device is qualified to perform a fabrication process based on the operator identifier and the weld joint identification, wherein the at least one welding power source is enabled based on the user being qualified.
Masahuru, much like Albrecht, pertains to a welding training system. [abstract] 
Masahuru discloses wherein the fabrication computing device [Fig. 10, #1000] is further configured to determine whether a user of the input device is qualified to perform a fabrication process based on the operator identifier and the weld joint identification [Par. 84; “…operator information may be used by welder 202 and / or welding torch 240 to determine whether operator 106 is qualified to perform a particular welding process…”], wherein the at least one welding power source is enabled based on the user being qualified [Par. 84; “...If it is determined that the operator 106 does not have the required certificate, the welder 202 and / or the welding torch 240 will be the equipment needed to perform the welding process (eg, the welder 202 and / or the welding torch 240) The operator 106 can be prevented from performing the welding process ….”] 
Masahuru discloses the benefits of the fabrication computing device to ensure an operator has the credentials necessary to perform a welding process [Par. 83] to avoid any harm to a user and/or weld defects. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fabrication computing device as taught by Albrecht in view of the computing device as taught by Masahuru to further include wherein the fabrication computing device is further configured to determine whether a user of the input device is qualified to perform a fabrication process based on the operator identifier and the weld joint identification, wherein the at least one welding power source is enabled based on the user being qualified to ensure an operator has the credentials necessary to perform a welding process [Par. 83] to avoid any harm to a user and/or weld defects.  
As Per Claim 2, Albrecht discloses wherein the fabrication computing device [Fig. 2, #210] is further configured to:
 obtain weld information from a welding power source of the one or more welding power sources [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216…”]; and 
store the weld information in association with at least a portion of the informational input received from the input device. [Par. 54; “…Any images and/or other data captured during the weld may be stored to local memory and/or to remote memory such as memory of server 30….”]
As Per Claim 3, Albrecht discloses wherein the input device is a wearable computing device. [Fig. 3, #20] 
As Per Claim 4, Albrecht discloses wherein the input device [Fig. 3, #20] is configured to capture an image of an indicia to generate the informational input. [Par. 49; “…the wearer of the headwear 20 may view work instructions (e.g., paper or on a monitor) from a distance and/or angle that permit(s) the camera(s) 302 to capture an image of the work instructions from which an image processing algorithm can detect welds to be performed (e.g., the work instructions may have a bar code, QR code or some other recognizable features which may be used to retrieve a digital version of the work instructions.)…”; the examiner is interpreting a “bar code, QR code” as being indicia]] 
As Per Claim 7, Albrecht discloses wherein the fabrication computing device [Fig. 4, #210] is further configured to receive a command input from the input device [Fig. 4, #20; Par. 31; “…The communication interface circuitry 406 is operable to interface the control circuitry 410 to the antenna 202 and port 204 for transmit and receive operations. The data to be transmitted may comprise, for example, control signals for controlling the equipment 12….” The reference clearly discloses that the input device communicated with the controller via the communication interface circuitry to transmit operations (command inputs) ], wherein the command input indicates a data field  for the informational input to be inserted into. [Par. 31; “….The data to be transmitted may comprise, for example, control signals for controlling the equipment 12. ….” The reference clearly discloses that the input device communicated with the controller via the communication interface circuitry to transmit operations (command inputs)] 
As Per Claim 8, Albrecht discloses wherein the display [Fig. 3, #304] of the input device [Fig. 3, #20] is configured to display information to guide a user in capturing the informational input [Par. 28; “….The display 304 may comprise, for example, a LCD, LED, OLED. E-ink, and/or any other suitable type of display operable to convert electrical signals into optical signals viewable by a wearer of the headwear 20…”]
As Per Claim 21, Albrecht discloses a welding system in a welding fabrication environment [abstract], comprising:
 one or more welding power sources [Fig. 2, #212] each comprising a processing component [Fig. 1, #25]  and a data store [Par. 75; “…As used herein, for example, a particular processor and memory may comprise a first “circuit” when executing a first set of one or more lines of code and may comprise a second “circuit” when executing a second set of one or more lines of code. As utilized herein, “and/or” means any one or more of the items in the list joined by “and/or”. As an example, “x and/or y” means any element of the three-element set {(x), (y), (x, y)}. In other words, “x and/or y” means “one or both of x and y”. As another example, “x, y, and/or z” means any element of the seven-element set {(x), (y), (z), (x, y), (x, z), (y, z), (x, y, z)}.….”; the examiner is interpreting the particular processor having memory as being a processing component and a data store];
a input device [Fig. 3, #20] having a display [Fig. 3, #304], a camera [Fig. 3, #302a & #302b; Par. 26; “…optics 302a and 302b for two cameras may be positioned approximately centered with the eyes of a wearer of the headwear 20 to capture stereoscopic images…”], and a trigger [Par. 20; “…The user interface module 208 may comprise electromechanical interface components (e.g., screen, speakers, microphone, buttons, touchscreen, accelerometer, gyroscope, magnetometer, etc.)…” the examiner s interpreting the button to be a trigger]; and 
a fabrication computing device [Fig. 2, #210], wherein the fabrication computing device is a computer having a processor [Fig. 2, #210; Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206…”; the examiner is interpreting the microcontroller, which as a processor, as being a computer] and wherein the fabrication computing device [Fig. 2, #210] is in communication with the one or more welding power sources [Fig. 2, #212] and the input device [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216...” moreover Par. 15 & Par. 19; “…the equipment 12 and headwear 20 may communicate via a link 25. Such communications may enable the headwear 20 to control settings of the equipment 12 and/or the equipment 12 to provide information about its settings to the headwear 20….the communication interface 206 may receive data from the control circuitry 210 and packetize the data and convert the data to physical layer signals in accordance with protocols in use on the communication link 25….”], and 
wherein the processor of the fabrication computing device [Fig. 2, #212] is configured to execute computer-executable instructions [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216...”] that configure the fabrication computing device [Fig. 2, #210] to:
 receive an informational input from the input device [Fig. 3, #20], the informational input is based at least in part on an image captured by the camera of the scanner [Par. 33; “…The control circuitry 410 is operable to process data from the communication interface 406, the user interface driver 408, and the GPU 418, and to generate control and/or data signals to be output to the speaker driver circuitry 412, the GPU 418, and the communication interface 406…Signals from the GPU 418 may comprise, for example, information determined based on analysis of pixel data captured by images sensors 416…”; the reference clearly discloses that the controller is operable to receive/process information from a GPU, in which said GPU send information based on pixel data (i.e. image)], and the informational input is indicative of one or more of a weld procedure, an operator identifier, a welding power source identifier, a part identifier, or an operation status [Par. 37; “…The processing of pixel data by the GPU 418 may comprise, for example, analyzing the pixel data to determine, in real-time…one or more of the following: name, size, part number, type of metal, or other characteristics of the workpiece 24…”]; and
 control operation of at least one welding power source of the one or more welding power sources based on the informational input received [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216...” moreover Par. 15 & Par. 19; “…the equipment 12 and headwear 20 may communicate via a link 25. Such communications may enable the headwear 20 to control settings of the equipment 12 and/or the equipment 12 to provide information about its settings to the headwear 20….the communication interface 206 may receive data from the control circuitry 210 and packetize the data and convert the data to physical layer signals in accordance with protocols in use on the communication link 25….”], wherein the fabrication computing device [Fig. 2, #210] is further configured to enable the at least one welding power source [Fig. 2, #212] and communicate a configuration setting to the at least one welding power source based on the informational input received. [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to output data and/or control signals to the communication interface 206, to the user interface 208, to the power supply 212, to the wire feeder 214, and/or to the gas supply 216…”]
Albrecht does not disclose the input device is a scanner. 
Masahuru, much like Albrecht, pertains to a welding training system. [abstract] 
Masahuru discloses the input device is a scanner. [Par. 94; “…At block 1510, all welding devices of a particular welding system arrive at the installation location of the welding system, and the operator scans all NFC tags of the welding device to obtain calibration information stored at the manufacturing facility. This scanning step can be performed by any NFC-enabled computing device, including a portable computing device….”] 
Masahuru discloses the benefits of the scanner in that it allows the welding device to be calibrated automatically. [Par. 94] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the input device as taught by Albrecht in view of the scanner as taught by Masahuru to further include the input device is a scanner to allow the welding device to be calibrated automatically. [Par. 94]

As Per Claim 23, Albrecht discloses wherein the fabrication computing device is further configured to receive a further informational input from the input device [Fig. 3, #20], wherein the further informational input specifies a weld joint identification  [Par. 49; “…The process begins with block 652, in which one or more welds to be performed are determined by the headwear 20. The determination may be based on an identifier (e.g., a work order number, a part number, etc.) entered by a wearer of the headwear 20 via the user interface 208..”], and 
Albrecht does not disclose the fabrication computing device determines whether a user of the scanner is qualified to perform a fabrication process based on the operator identifier and the weld joint identification, wherein the at least one welding power source is enabled based on the user being qualified.
Masahuru, much like Albrecht, pertains to a welding training system. [abstract] 
Masahuru discloses wherein the fabrication computing device [Fig. 10, #1000] is further configured to determine whether a user of the scanner is qualified to perform a fabrication process based on the operator identifier and the weld joint identification [Par. 84; “…operator information may be used by welder 202 and / or welding torch 240 to determine whether operator 106 is qualified to perform a particular welding process…”], wherein the at least one welding power source is enabled based on the user being qualified [Par. 84; “...If it is determined that the operator 106 does not have the required certificate, the welder 202 and / or the welding torch 240 will be the equipment needed to perform the welding process (eg, the welder 202 and / or the welding torch 240) The operator 106 can be prevented from performing the welding process ….”] 
Masahuru discloses the benefits of the fabrication computing device to ensure an operator has the credentials necessary to perform a welding process [Par. 83] to avoid any harm to a user and/or weld defects. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fabrication computing device as taught by Albrecht in view of the computing device as taught by Masahuru to further include a user of the scanner is qualified to perform a fabrication process based on the operator identifier and the weld joint identification, wherein the at least one welding power source is enabled based on the user being qualified to perform a welding process [Par. 83] to avoid any harm to a user and/or weld defects.
As Per Claim 24, Albrecht discloses all limitations of the invention except wherein the fabrication computing device is further configured to receive a command input from the scanner, wherein the command input indicates a data field for the informational input to be inserted into. 
Masahuru, much like Albrecht, pertains to a welding training system. [abstract] 
Masahuru discloses wherein the fabrication computing device is further configured to receive a command input from the scanner, wherein the command input indicates a data field for the informational input to be inserted into. [Par. 94; “…At block 1510, all welding devices of a particular welding system arrive at the installation location of the welding system, and the operator scans all NFC tags of the welding device to obtain calibration information stored at the manufacturing facility. This scanning step can be performed by any NFC-enabled computing device, including a portable computing device. At block 1511, the NFC app on the portable computing device is used to verify the calibration data and identification data of all devices acquired in the scan, and modify these data as necessary….”] 
Masahuru discloses the benefits of the scanner in that it allows the welding device to be calibrated automatically. [Par. 94] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the input device as taught by Albrecht in view of the scanner as taught by Masahuru to further include wherein the fabrication computing device is further configured to receive a command input from the scanner, wherein the command input indicates a data field for the informational input to be inserted into to allow the welding device to be calibrated automatically. [Par. 94]
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2016/0250723) in view of Masahuru (JP 3204855) in further view of Denis (US 2016/0107257)
As Per Claim 22, Albrecht and Masahuru discloses all limitations of the invention except wherein the fabrication computing device is further configured to detect that welding activity has become inactive for a predetermined amount of time, and disable the at least one welding power source in response to detecting that the welding activity has become inactive for the predetermined amount of time.
Denis, much like Albrecht and Masahuru, pertains to a sensor-based power controls for a welding system. [abstract] 
Denis discloses the fabrication computing device is further configured to detect that welding activity has become inactive for a predetermined amount of time [Par. 27; “…For example, in some embodiments, the power supply control circuitry 30 and/or the wire feeder control circuitry 28 may cause an engine to idle after a first threshold (e.g., 5 minutes) of inactivity is surpassed and to turn off when a second threshold (e.g., 10 minutes) is surpassed….”], and disable the at least one welding power source in response to detecting that the welding activity has become inactive for the predetermined amount of time. [Par. 27; “…For example, in some embodiments, the power supply control circuitry 30 and/or the wire feeder control circuitry 28 may cause an engine to idle after a first threshold (e.g., 5 minutes) of inactivity is surpassed and to turn off when a second threshold (e.g., 10 minutes) is surpassed….”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the computing device as taught by Albrecht and Masahuru in view of the computing device as taught by Denis to further include wherein the fabrication computing device is further configured to detect that welding activity has become inactive for a predetermined amount of time, and disable the at least one welding power source in response to detecting that the welding activity has become inactive for the predetermined amount of time to avoid bodily harm to a user. 

Response to Arguments
Applicant’s remarks have been fully considered.  The previous rejection(s) under 35 U.S.C. 102(a)(1) has been withdrawn and new rejection(s) have been made in light of amendments made to the claims. 
Applicant asserts that a fabrication computing device is a computer that is separate from an input device since the server (30) does not enable the welding equipment. 
The examiner respectfully disagrees. The reference clearly discloses that “…work instructions for the weld(s) to be performed are retrieved from memory (e.g., local memory in the 20 and/or network-based memory). For example, the identifier determined in block 652 may be used as an index to retrieve a corresponding entry in a database residing in server 30 (FIG. 1). The retrieved work instructions may comprise, for example, text and/or images (still images, video, and/or CAD drawings) of any format suitable for presentation on the display 304…” (Par. 50)
With regards to the newly amended limitation “the fabrication computing device is further configured to determine whether a user of the input device is qualified to perform a fabrication process….”, the examiner agrees that the primary reference does not teach said limitation, and the newly added secondary reference has been added to teach the limitation. 
Applicant asserts that Albrecht is silent regarding data fields and does not teach a command input that indicates a data field. 
The examiner respectfully disagrees. The reference discloses “…the communication interface circuitry 206 is operable to interface the control circuitry 210 to the antenna 202 and/or port 204 for transmit and receive operations. For transmit, the communication interface 206 may receive data from the control circuitry 210 and packetize the data and convert the data to physical layer signals in accordance with protocols in use on the communication link 25. For receive, the communication interface may receive physical layer signals via the antenna 202 or port 204, recover data from the received physical layer signals (demodulate, decode, etc.), and provide the data to control circuitry 210….” (Par. 19) That is, the examiner is interpreting the data sent back and form between the control circuitry as being said data field, as no further definition is provided in the claims that would make a differentiation. However, Albrecht does not disclose receiving a command input from a scanner, and new prior art has been applied in light of said addition.
Applicant asserts that Albrecht does not disclose disabling the welding equipment after a predetermined amount of time of inactivity. 
New prior art has been applied for the newly added claim limitation, and thus the argument is considered moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761        

                                                                                                                                                                                 
                                                                                                                                                                                                 
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761